Citation Nr: 0515047	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  02-20 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

2.  Entitlement to an increased rating for bilateral flat 
feet, evaluated as 10 percent disabling from January 1987, 
and 30 percent disabling effective from February 21, 2001. 

3.  Entitlement to service connection for arthritis, shin 
splints, and stress, as secondary to the service-connected 
bilateral flat feet disability.



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active service from October 1985 to January 
1987.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

During the pendency of the claim, the RO increased the rating 
for bilateral pes planus to 30 percent, effective from 
February 21, 2001. The Board emphasizes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a, "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...." AB v. Brown, 6 Vet. App. 35, 38 (1993). Thus, the 
issue of entitlement to an increased rating for flat feet 
remains on appeal.

In a December 2004 statement, the veteran asserted that a 30 
percent rating should be awarded for bilateral flat feet 
retroactive from the date of service connection in 1987. As 
this issue is not currently developed or certified for 
appellate review, it is referred to the RO for appropriate 
consideration.

The issue of an increased rating for bilateral pes planus is 
deferred pending development of the inextricably intertwined 
issues of entitlement to service connection for shin splints 
and arthritis of the feet, as listed on the title page, and 
as addressed in the remand after the order section of this 
decision.


FINDINGS OF FACT

1.  All evidence and information necessary for disposition of 
the issue decided herein have been obtained. 

2.  The veteran's hemorrhoids have been manifested by mild to 
moderate symptomatology; there is no objective evidence of 
hemorrhoids that are large, thrombotic or irreducible with 
excessive redundant tissue; the history of anemia has not 
been attributed to hemorrhoids.


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7336 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim for an increased rating.

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

In the rating decisions, statement of the case and 
supplemental statement of the case, as well as in letters 
dated in January 2002, June 2002, and a December 2004 VCAA 
letter, the RO notified the veteran of the evidence and 
information necessary to substantiate his claim, the specific 
information required from him to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and the evidence that he 
should submit if he did not desire VA to obtain the evidence 
on his behalf. Although VA has not specifically requested him 
to submit any pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for the VA to obtain 
such evidence. The Board is satisfied that the veteran was on 
notice of the fact that he should submit any pertinent 
evidence in his possession. Therefore, the Board is satisfied 
that the RO has complied with the notification requirements 
of the VCAA and the implementing regulations.  See 38  
U.S.C.A. § 5103; Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record also reflects that the veteran's service medical 
records and all post-service medical evidence identified by 
the veteran have been obtained. In addition, the veteran has 
been afforded appropriate VA examinations to assess his 
disability. Neither the veteran nor his representative has 
identified any outstanding evidence that could or should be 
obtained to substantiate the claim. The Board is also unaware 
of any such evidence. Accordingly, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

II. Factual Background

The appellant contends that his hemorrhoid disability is more 
severely disabling than the noncompensable evaluation 
reflects. He maintains that his hemorrhoid condition warrants 
a compensable evaluation. Service connection for hemorroids 
has been in effect from January 1987, noncompensably rated 
from that date. The veteran filed his claim for increased 
rating in February 2001. 

VA outpatient treatment notes from October 2000 to May 2001 
reflect that the veteran was being followed in VA primary 
care after two years. He reported that in the interim he was 
seen on January 2001 for hemorrhoidal pain and was given 
witch hazel pads and hydrocortisone for topical use. He 
reported that pain had resolved with regular stool softener 
use, and there was no bleeding from hemorrhoids. He was 
scheduled for colonoscopy because of a history of colon 
cancer in the family, but it was postponed by the 
gastrointestinal laboratory. 

In February 2001, he was noted as being symptom free from 
hemorrhoids, and stool softeners and topical creams were 
continued. He was given a five month follow up date. 

On March 2001 VA examination, the veteran reported two flare-
ups per year lasting about three weeks. He indicated that at 
the end of the previous year he had a severe flare-up which 
started in November 2000 and ended in March 2001, for which 
he was treated in the VA emergency room in January 2001. 
Treatment was for hemorrhoidal pain, with hemorrhoidal 
suppositories twice a day, stool softener twice a day, and 
witch hazel topical patch. He reported occasional blood on 
the patch and rectal discomfort with bowel movement and 
excruciating rectal pain on sitting. He denied any fecal 
incontinence, except loose stools from the stool softener 
when he occasionally has fecal leakage. 

Rectal examination revealed two nonthrombosed hemorrhoids. 
Sphincter tone was normal. There was no active bleeding at 
that time and no fissures seen. An April 2000 recent 
laboratory testing reflected mild anemia, with a hemoglobin 
of 12.5 and hematocrit of 38.2. Diagnosis was hemorrhoids. 

VA records from October 2000 to August 2002 reflect treatment 
for various other conditions. In an August 2001 rating 
decision, the RO denied an increased rating for hemorrhoids. 
In an October 2001 Summary of Pleadings statement, the 
veteran maintained that his hemorrhoid condition was worse 
than rated.

In a November 2002 Summary of Pleadings, the veteran cited to 
a July 2002 treatment note which he indicated showed a 
history of bleeding and swelling in the 1990's. He also 
reported that he had tuberculosis as a child and sickle cell 
alpha thalassemia. He maintained that through passage of time 
and aging, his disabilities had worsened and merited higher 
ratings. He also asserted that he had daily use of Anusol-HC 
suppositories, hemorrhoidal pads, clotrimazole cream and 
stool softener, and had experienced an attack of hemorrhoids 
from December 2000 to March 2001, during which he experienced 
irritation and discomfort and inability to sit for long 
periods of time.

A December 2002 VA routine follow-up note lists a diagnosis 
of hemorrhoids, treated with stool softeners and topical 
treatment.

In an April 2003 VA Vocational Consult, he revealed that 
sitting for long periods in his present job can cause 
aggravation of his hemorrhoids. However, he was not having 
any such difficulty at that time. 

On VA feet examination in September 2003, the veteran 
reported a history of hemorrhoids. Physical examination 
revealed well developed male in no acute distress. 
Examination revealed no complaints of hemorrhoids. 

A January 2004 primary care routine follow-up note reflects 
that iron studies in March 2003 were within normal limits. 
The veteran reported a history of alpha thalassemia, with 
chronic microcytic anemia. Iron studies were noted as normal 
in March 2003. April 2004 gastrointestinal (GI) hepatology 
consult indicates that the veteran reported a history of 
alpha thalassemia, and that an iron saturation study was 
normal.

On December 2004 VA general medical examination, the examiner 
noted that the veteran did not seem to have a very reliable 
or definitive history, but he reported that somewhere around 
1986 he began having some bleeding during bowel movements and 
was seen by a doctor who diagnosed hemorrhoids. There was no 
need for surgery and he was treated conservatively. His last 
visit was early in 2004. Hemorroids were managed with stool 
softener, with occasional bleeding. He reported no other 
symptoms. 

Rectal examination revealed skin tags, and the examiner could 
feel no evidence of any huge hemorrhoids, and indicated that 
there were maybe very slight hemorrhoids. The examiner 
concluded with a diagnosis of hemorrhoids, and opined that 
the veteran's hemorrhoids are just mildly symptomatic, with 
occasional bleeding, and symptoms are under control with 
medication. There was no incontinence, and no history of any 
surgery.

In various statements and summaries, the veteran maintains 
that his hemorrhoids are more severe than rated, and that a 
higher rating is warranted. He maintains his hemorrhoids are 
thrombosed, that he uses various topical treatments to manage 
hemorrhoidal activity, and some days he cannot stand or sit, 
causing frustration and depression.

III.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, as in the present case, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3. 

The veteran's service-connected hemorrhoids have been rated 
by the RO under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7336, which pertains to both internal and 
external hemorrhoids. Under this regulatory provision, a zero 
percent evaluation is warranted for mild or moderate 
hemorrhoids, a 10 percent evaluation is warranted for 
irreducible, large, or thrombotic hemorrhoids with excessive 
redundant tissue and evidencing frequent recurrences. 
38 C.F.R. § 4.114. A 20 percent evaluation is warranted for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.

The most recent VA examination in December 2005 reflects very 
slight hemorrhoids, with no objective evidence of large, 
thrombotic or irreducible hemorrhoids of excessive redundant 
tissue, evidencing frequent occurrences as required for a 10 
percent rating. Hemorrhoids were noted as mildly symptomatic 
with occasional bleeding, and controlled with medication. 
Despite the veteran's complaints of occasional bleeding, 
there is no secondary anemia, or fissures. Although the 
veteran maintains that his symptoms were severe in December 
2000 through March 2001, VA the evidence shows he was 
asymptomatic in the beginning of February 2001. Since that 
time the hemorrhoids have been managed with topical treatment 
and suppositories, and have been consistently mild. The 
evidence supports a conclusion that the veteran's hemorrhoids 
are predominantly mild to moderate, as assessed in December 
2004 examination, and warrants a noncompensable evaluation 
awarded for mild to moderate disability.

The Board notes the veteran's contentions that he has 
difficulty sitting for some periods of time, has occasional 
bleeding, and anemia. While acknowledging these statements, 
the Board notes that although anemia was periodically noted, 
it has been attributed to the veteran's reported sickle cell 
alpha thalassemia condition, and the most recent evidence 
shows his hemorrhoids to be no more than mild to moderate, 
warranting a zero percent rating. 

Because the preponderance of the evidence is against the 
finding of compensable disability, the claim for an increased 
rating for hemorrhoids must be denied. 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to a higher (compensable) rating for hemorrhoids 
is denied.


REMAND

In a January 2004 rating decision, the RO denied entitlement 
to service connection for stress, arthritis, and shin-
splints, as secondary to the service-connected bilateral flat 
feet disability. Shortly thereafter, the appellant filed a 
Feb 2004 Summary of Pleadings, expressing disagreement with 
the rating decision. To date, he has not been provided a 
statement of the case in response to his notice of 
disagreement. Consequently, a remand is required for issuance 
of a statement of the case. Since the issues of shin splints 
and arthritis are inextricably intertwined with the issue of 
an increased rating for the service-connected bilateral pes 
planus currently before the Board, See Manlicon v. West, 12 
Vet. App. 238 (1999), the issue of an increased rating for 
bilateral pes planus will be deferred pending development.

The veteran asserts a history of shin splints, and maintains 
that foot arthritis is causally related to his service-
connected flat feet. A December 2004 orthopedic VA 
examination notes also notes a diagnosis of shin splints. In 
a September 2003 VA examination, it was noted that the 
veteran had a diagnosis consistent with bilateral pes planus 
and shin splints, and the examiner rendered an opinion that a 
diagnosis of shin splints was, at least as likely as not, 
related to an alteration in gait from bilateral flat feet.

However, a February 2005 VA bone imaging report noted that 
there was no evidence of shin splints; and there was evidence 
of degenerative changes throughout the joints of the body, 
including the bilateral feet. The Board requires an opinion 
to resolve the contradictory diagnoses as to the existence of 
shin splints; and to ascertain whether current degenerative 
changes of the bilateral feet are etiologically related to 
the service-connected pes planus, or to some other 
disability.

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
action:

1.	The veteran should be provided a 
statement of the case in response to 
his notice of disagreement with the 
January 2004 rating decision denying 
service connection for shin splints, 
stress, and arthritis, as secondary to 
the service-connected flat feet. The 
veteran should also be informed of the 
requirements to perfect an appeal with 
respect to these issues.  If a 
substantive appeal is not submitted, 
there is no jurisdiction of this issue 
to the Board.

2.	The RO should undertake appropriate 
development to obtain any pertinent 
evidence, to include any outstanding 
VA treatment records up to the present 
time.

3.	The RO should arrange for the 
veteran's file to be reviewed by a 
physician with appropriate expertise. 
The claims folders must be made 
available for review, and the examiner 
must note review in the report. Based 
on review of the claims folders, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that arthritis of the feet is 
found, and if so, whether it is 
etiologically related to the veteran's 
service-connected flat feet. The 
examiner should also comment on the 
discrepancy in the record regarding 
whether the veteran has shin splints. 
The rationale for all opinions 
expressed must be provided.  The 
clinical findings referable to flat 
feet should be identified too.  If 
there is a need for additional 
examination in order to respond, such 
examination should be granted.

4.	The RO should also undertake any other 
indicated development. Then, the RO 
should readjudicate the issues on 
appeal based on a de novo review of 
all pertinent evidence. If the 
benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be 
returned to the Board for further 
appellate action, if otherwise in 
order. 

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


